This is an action brought by plaintiffs against defendants to set aside a deed made by Laura Cooper to her son, L.B. Cooper, on 26 January, 1926 (1) on the ground of mental incapacity; (2) undue influence.
The issues submitted to the jury and their answers thereto are as follows: "(1) Did the said Laura Cooper have sufficient mental capacity to execute the deed referred to in the pleadings and recorded in Book 54, page 229? A. `Yes.' (2) Was the execution of said deed procured and brought about by the undue influence of the grantee therein named, L.B. Cooper, as alleged in the complaint? A. `No.'"
The court below rendered judgment in accordance with the verdict. The plaintiffs made numerous exceptions and assignments of error, and appealed to the Supreme Court.
We have read the record and briefs of the litigants with care and see no new or novel proposition of law presented on this appeal. We see no error as to the exceptions and assignments of error made by plaintiffs on the trial in the court below. The controversy hinged mainly on the facts to be determined by the jury. On the trial of the action in the court below, we see no prejudicial or reversible error.
No error.